UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2437


NORA GLUTH,

                 Plaintiff - Appellant,

          v.

THE FEDERAL HOME       LOAN    MORTGAGE      CORPORATION   LONG-TERM
DISABILITY PLAN,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-01126-CMH-IDD)


Submitted:    August 2, 2013               Decided:     December 17, 2013


Before KING and     SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin W. Glass, III, BENJAMIN W. GLASS, III & ASSOCIATES,
Fairfax, Virginia, for Appellant. E. Ford Stephens, CHRISTIAN &
BARTON, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nora    Gluth    (Gluth)         brought    this     action       pursuant          to   the

Employee    Retirement      Income       Security        Act    of    1974,        29    U.S.C.

§ 1001 et seq., challenging the termination of her long-term

disability     benefits         under    the      Federal       Home     Loan       Mortgage

Corporation    Long-Term        Disability        Plan    (the       Plan).         On    cross

motions for summary judgment, the district court, applying a de

novo standard of review, granted summary judgment in favor of

the Plan.     In the present appeal, Gluth challenges the district

court’s grant of summary judgment in favor of the Plan.

     Having    reviewed         the     parties’    submissions,             the    district

court’s memorandum opinion, and the applicable law, we affirm on

the reasoning of the district court.                 See Gluth v. The Fed. Home

Loan Mortg. Corp. Long-Term Disability Plan, Civil Action No.

1:11-cv-1126,       2013   WL    246897    (E.D.     Va.       Jan.    17,    2013).           We

dispense     with    oral       argument       because      the       facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                          - 2 -